Citation Nr: 0904106	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.

4.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he has been awarded disability 
benefits by the Social Security Administration (SSA).  These 
records must be obtained prior to any further adjudication.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) 
(possibility that SSA records could contain relevant evidence 
cannot be foreclosed absent a review of those records).

The Board next notes that the veteran alleges bilateral knee 
problems in service which went unreported.  The Board notes 
that the veteran is a combat veteran, having been awarded the 
Purple Heart and Combat Infantryman Badge.  In light of the 
current allegation of in service symptoms and provisions of 
38 U.S.C.A. § 1154(b), the Board finds that medical 
examination is necessary to determine the probable onset and 
etiology of the veteran's arthritis of the knees and 
rheumatoid arthritis.  See McClendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the veteran has 
obtained treatment in a VA facility since 
November 2005.  If so, associate with the 
claims folder all records pertaining to 
treatment for PTSD, bilateral knee arthritis, 
and rheumatoid arthritis.

2.  Obtain the veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  Efforts 
to obtain these records should also be 
documented, and any evidence received in 
response to this request should be associated 
with the claims folder.

3.  Arrange for the veteran to undergo an 
appropriate VA examination in order to 
determine the likely onset and etiology of 
the veteran's arthritis of both knees and 
rheumatoid arthritis.  The claims file must 
be made available to the examiner for review.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

Based on the examination and review of the 
record, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that arthritis of the knees 
and/or rheumatoid arthritis first manifested 
in service or is the result of injury or 
disease incurred or aggravated during active 
duty service from May 1966 to May 1968.

The examiner's attention is directed to 
consider the significance of the veteran's 
combat duties (and lack of treatment 
facilities therein), his allegation of 
bilateral knee symptoms in service which were 
not reported, and his military duties which 
included marching and carrying heavy loads.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

